Citation Nr: 1712418	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-30 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for bilateral pes planus (claimed as flat feet).


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from May 1981 to May 2001.

This matter comes on appeal before the Board of Veterans Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2013, the Veteran had a local hearing before a Decision Review Officer (DRO).  A transcript of that proceeding has been associated with the claims file.

In November 2016, the Veteran was afforded and testified at a Travel Board hearing before the undersigned sitting at the RO in Columbia, South Carolina.  A transcript of that proceeding has been associated with the claims file.


FINDING OF FACT

The Veteran's bilateral plantar fasciitis and pes planus began in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral plantar fasciitis are met.  
38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board notes that the Veteran was diagnosed with bilateral plantar fasciitis and pes planus in February 2010.  Accordingly, the requirements for Shedden element (1) have been met.  

Turning to the second element, which is of in-service incurrence, the Veteran contends he incurred plantar fasciitis and pes planus as a result of his military occupation specialty (MOS) as an infantryman.  As an infantryman, the Veteran often spent time on his feet performing his duties including serving as a drill sergeant and participating in air assaults.  His MOS required him to walk during road marches, and jump onto different terrains from the air.  Thus, the Veteran has provided credible evidence identifying significant use of his feet during service.  The Board finds that the Veteran is competent to describe his duties and extensive foot use.  He is also competent to describe observable symptoms such as foot pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (indicating that a lay person is competent to testify as to symptoms he can observe with his senses).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his service as an infantryman.  For these reasons, the requirements for Shedden element (2) have been met.

The question before the Board is whether there is a nexus between the Veteran's military service and his plantar fasciitis and pes planus.  In order to establish service connection, a veteran must show a causal relationship during the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 
78 F.3d 604 (Fed. Cir. 1996).  The Board finds that the weight of the competent and credible evidence is for a finding of service connection for the Veteran's pes planus and plantar fasciitis.  

There are few mentions of foot pain in the Veteran's service treatment records (STRs).  In November 1990, the Veteran was treated for tendinitis after he complained of pain on the bottom of his left foot, and then treated for tendinitis in his right foot in February 1992.  His retirement examination in October 2000 made no mention of any foot problems.  However, as the Veteran explained in his August 2013 RO hearing, it was not within the culture of his service to receive medical attention for things such as feet pain.  The Veteran stated, "No, I didn't go to sick call that often because being an infantryman...you know...you got duties and responsibilities that you have to do and if you do go onto sick call it's like you are not infantry qualified or you are a wimp."  See August 2013 DRO Hearing Transcript, p. 3.  He reaffirmed this same sentiment in his November 2016 Travel Board hearing.  The Veteran stated, "You was in the infantry, you don't go to sick call, that's what they tell you, and that's what I always had done."  See November 2016 Travel Board Hearing Transcript, p. 4.  The Board acknowledges the Veteran's assertions.  The Board notes that he is competent to report the description and circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159 (a)(2).  Furthermore, the Board finds his reports of service description as credible as such are consistent with the type and circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, the Board acknowledges the Veteran's descriptions of his service circumstance as both competent and credible lay evidence of such.

In a February 2010 VA treatment record, the Veteran complained about a four month duration of sudden onset arch pain.  The examiner noted the Veteran had excessive pronation and diagnosed him with pes planus and plantar fasciitis.

In a December 2010 VA treatment record, the examiner stated the Veteran's pes planus and plantar fasciitis were more likely than not related to the Veteran's 20 year service.  He stated that the Veteran's service caused his arches to fall, resulting in pes planus or flat feet.  The examiner stated that the Veteran's pes planus thus led to his plantar fasciitis.  Therefore, the Veteran's plantar fasciitis and pes planus have an in-service etiology.  The examiner gave a medical opinion based on his in-person examination and a review of the Veteran's claims file, including STRs, private treatment records, and VA treatment records; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.

In an August 2013 VA examination, the examiner stated that the Veteran's pes planus and plantar fasciitis were less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner stated there was no indication in the STRs of chronic foot disability; and that the deterioration of the Veteran's arches could have happened any time during his adult life.  This opinion was made by a VA examiner who reviewed the Veteran's in-service and post-service history.  Although he acknowledged that the Veteran has a diagnosis, he disagreed with its etiology.  

In this case, the Board finds that the lay statements of record to be credible.  Specifically, those provided by the Veteran are consistent with other evidence of record.  The Veteran is competent to describe observable symptoms such as the conditions of his service, and the Veteran is certainly competent to describe feeling feet pain.  See Layno, supra. 

On the question of etiology, the record contains one competent opinion indicating that the Veteran's pes planus and plantar fasciitis were less likely than not related to service, and one competent, seemingly equally probative opinion indicating that the Veteran's pes planus and plantar fasciitis were caused by or is the result of his service.  Additionally, there are ample, credible lay statements of record which indicate that the Veteran's disability had its onset in service.  The Board observes that, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Therefore, as the medical opinion evidence on the question of nexus between bilateral pes planus and bilateral plantar fasciitis, and service is, essentially, in relative equipoise, and in light of the credible lay statements of record, the Board finds that the evidence in this case, collectively, indicates that it is at least as likely as not that the Veteran's current bilateral pes planus and bilateral plantar fasciitis were incurred as the result of his military service.

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board thus concludes that the criteria for service connection for bilateral pes planus (claimed as flat feet) and bilateral plantar fasciitis have been met.




ORDER

Service connection for bilateral plantar fasciitis is granted.

Service connection for bilateral pes planus (claimed as flat feet) is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


